McLaughlin, J.:
This action is in equity to compel the defendant to account for certain profits alleged to have been made by him and the plaintiff under a joint venture. The facts upon which a recovery is sought are substantially the same as those set forth in the opinion on the appeal from an order denying a motion to strike out certain allegations of the complaint in the action between the same parties, designated as action No. 1. (Young v. White, No. 1, 158 App. Div. 760.) A similar motion was made in this action as in the other one, viz., to strike out certain allegations of the complaint as irrelevant and redundant, and to make other ahegations more definite and certain. The complaint is somewhat longer than the one in action No. 1, and covers approximately thirty five printed pages, but the essential facts are practically the same. Notwithstanding the fact that the rule as to striking out is somewhat different in an action in equity than it is at law, nevertheless I am of the opinion that the defendant’s motion to strike out as irrelevant and redundant all the paragraphs numbered first, fifth, sixth, seventh, eighth, ninth, tenth, thirteenth, fourteenth, fifteenth and seventeenth should have been granted, and also so much of paragraphs numbered second, thh’d, fourth, eleventh, nineteenth, twenty-sixth, thirtieth, thirty-first, thh’ty-third, designated in the notice of motion under numerals I and II respectively. The defendant also asks in his notice of motion that the complaint be made more definite and certain as to other paragraphs or allegations, but in this respect I think the motion was properly denied. The information here sought to be obtained might properly be considered on a motion for a bill of particulars, but it would serve no useful purpose in the complaint and ought not to be incorporated therein. My opinion, therefore, is that the order appealed from should be modified as indicated in this respect, with ten dollars costs and disbursements to the appellant. The matters stricken out leave the complaint in such condition that the plaintiff should be permitted to serve an amended complaint, in conformity with this opinion, without costs, and the defendant should have the usual time to serve an answer thereto. Ingraham, P. J., Laughlin, Clarke and Scott, J J., concurred. Order modified as directed in opinion, with ten dollars costs and disbursements to appellant. Order to be settled on notice.